Citation Nr: 0818559	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 60 
percent disabling.

2.  Entitlement to an increased rating for bilateral 
callosities, currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO), which continued an evaluation of 60 percent for 
degenerative disease of the lumbosacral spine, zero percent 
for bilateral callosities, and denied entitlement to a total 
rating based on individual unemployability.

In a September 2007 statement, the veteran's representative 
indicated that the veteran wished to withdraw his appeal for 
individual unemployability because he had returned to work.  
Thus, this claim is no longer on appeal.  See 38 C.F.R. § 
20.204 (2007).  The issues on appeal are as listed on the 
title page.


FINDINGS OF FACT

1.  The service-connected degenerative disc disease of the 
lumbosacral spine, is manifested by pain which worsens with 
activity, inability to walk or sit for long periods of time, 
a marked antalgic gait favoring his right leg, weakness in 
his right leg, forward flexion to 70 degrees, extension 
backward to 25 degrees, right lateral flexion to 25 degrees, 
left lateral flexion to 30 degrees, right lateral rotation to 
25 degrees and left lateral rotation to 25 degrees.  However, 
there is no unfavorable ankylosis of the entire spine.

2.  The veteran's mild paralysis of the sciatic nerve, absent 
ankle jerk, and pain are symptoms that are contemplated in 
the currently assigned 60 percent rating.

3.  The service-connected bilateral callosities is manifested 
by pain, calluses, hammertoes, sensation decreased in the 
right foot, dorsiflexion to 35 degrees of both joints, 
plantar flexion is to 10 degrees and mild inward bowing of 
the Achilles tendons.  

4.  When resolving all doubt in the veteran's favor, there is 
evidence of mild inward bowing of the Achilles tendons and 
pain on use of the feet.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 60 
percent for the service-connected degenerative disc disease 
of the lumbosacral spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.25, 4.71a, Diagnostic Codes 5235-5243 (2007). 

2.  The criteria for a disability evaluation to 10 percent 
for the service-connected bilateral callosities have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5276 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2007). 

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has also held that staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In relevant part, effective September 26, 2003, the schedule 
for rating spine disabilities was changed to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  The General Rating 
Formula for Diseases and Injuries of the Spine provides for 
assignment of a 40 to 100 percent evaluation for unfavorable 
ankylosis of the spine.  

The criteria are as follows:  

Unfavorable ankylosis of the entire spine - 100 
percent disabling.

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

For VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral rotation 
are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  

As of September 2003, the criteria for evaluating 
intervertebral disc syndrome changed to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, and the criteria are as follows, in 
part:  

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months - 60 percent disabling.  

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months - 40 percent disabling.

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months - 20 percent disabling.

With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II.  Analysis

Degenerative Joint Disease of the Lumbosacral Spine

The veteran asserts that his degenerative disc disease of the 
lumbosacral spine has worsened since his last rating decision 
and that he is entitled to a rating in excess of 60 percent.  
A review of the record reveals that an increased rating is 
not warranted.  

At the outset, the Board notes that the currently assigned 60 
percent rating was initially granted effective July 27, 1995, 
under Diagnostic Code 5293.  Under this rating provision, a 
maximum 60 percent rating was provided for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. § 4.71a, DC 
5293 (in effect prior to 2002).  The rating has remained in 
effect since that time.  

The veteran received a VA examination in May 2005.  The 
veteran reported that he has had back pain over a long period 
of time but that his back has worsened significantly since he 
was hit by a car in September 2004.  The veteran rated his 
back pain as a 7/10 and stated that he becomes weak with 
prolonged activity and experiences pain in his leg.  The 
examiner found flexion to 30 degrees, extension to 15 
degrees, right lateral bend to 30 degrees, left lateral bend 
to 20 degrees, rotation to 30 degrees and decreased motor 
strength in the right leg.  There was no atrophy of the 
muscles.  

Private medical records from the Diplomate American Board of 
Orthopedic Surgery show the veteran's reports of pain in his 
right leg and back.  VA treatment records from 2004 show that 
the veteran presented with repeated low back pain.  An MRI 
showed no significant disc bulge, but there was chronic right 
L5 radiculopathy.

On VA examination in April 2007, the examiner found that the 
veteran had pain in his back, which worsened with activity, 
inability to walk or sit for long periods of time, a marked 
antalgic gait favoring his right leg and weakness in his 
right leg.  The examiner found forward flexion to 70 degrees, 
extension backward to 25 degrees, right lateral flexion to 25 
degrees, left lateral flexion to 30 degrees, right lateral 
rotation to 25 degrees and left lateral rotation to 25 
degrees.  The examiner noted that the veteran had severe pain 
on manipulation of the right leg and sensation was decreased 
in the right foot.  The examiner assessed the veteran as 
having lumbar strain with right lumbar radiculopathy and mild 
lumbar spondylosis.  The examiner reported no change with 
repetitive range of motion of his back. 

As previously noted, the RO received the veteran's informal 
claim for an increased rating in 2005 and his disability is 
currently evaluated as 60 percent disabling under Diagnostic 
Code 5243.  In this regard, the maximum rating allowable has 
already been assigned.  Further, and in any event, the 
objective evidence of record clearly shows that no more than 
a 60 percent rating is warranted.  There is no competent and 
credible evidence of record demonstrating the onset of 
incapacitating episodes due solely to the service-connected 
lower back disability so as to require bed rest prescribed by 
a physician and treatment by a physician for a period of 6 
weeks over the past 12 months.  In fact, the evidence does 
not demonstrate the onset of incapacitating episodes due 
solely to the service-connected lower back disability so as 
to require bed rest prescribed by a physician and treatment 
by a physician for a period of 2 weeks over the past 12 
months. 

The assignment of a higher rating under Diagnostic Code 5237 
is not warranted either.  A rating in excess of 60 percent is 
only warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  No indication of ankylosis is 
present.  Therefore, a higher rating in this regard is not 
warranted.  It is noted that the mandates of DeLuca have also 
been considered when reaching this determination.

Additionally, at this time, the Board acknowledges the 
veteran's right leg radiculopathy, to include limited motion, 
an absent ankle jerk and other neurological symptoms.  The 
Board is also cognizant of 38 C.F.R. § 4.71a, Diagnostic Code 
5237 Note 1, which states to evaluate any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, separately under an 
appropriate diagnostic code.  

Nonetheless, in this case, the assignment of a separate 
rating is not warranted.  Diagnostic Code 5293, as in effect 
in prior to September 2002 and for which the veteran is rated 
as 60 percent disabling, already accounts for this 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Therefore, to assign a separate evaluation for any 
radiculopathy, absent ankle jerk or other neurological 
symptoms of the right leg would constitute pyramiding (or 
awarding benefits for the same disability twice), contrary to 
the provisions of 38 C.F.R. § 4.14 (2007).  Therefore, a 
separate evaluation based on these symptoms is not 
warranted.  

Accordingly, the Board finds that during the entire rating 
period on appeal, no more than a 60 percent schedular rating 
is warranted.

Bilateral Callosities

The veteran asserts that his bilateral callosities have 
worsened since his last rating decision and that he is 
entitled to a compensable evaluation for his disability.  
When resolving all reasonable doubt in the veteran's favor, 
the evidence of record shows that the veteran's service-
connected bilateral callosities is manifested by mild inward 
bowing of the Achilles tendons and pain on use of the feet.

The veteran received a VA examination in May 2005.  He 
reported having long-standing calluses that he is forced to 
shave down once a week to reduce the pain.  
The veteran received another VA examination in April 2007 
where he reported having pain on the bottom of both feet with 
calluses that have been giving him pain since service.  He 
again reported trimming his calluses with a razor once a week 
and stated that he is limited to standing and sitting for 
short periods of time.  He reported having to miss work when 
his condition worsens.  The veteran does not experience 
weakness or instability.  The examiner noted both joints 
dorsiflex to 35 degrees, plantar flexion is to 10 degrees and 
there is mild inward bowing of the Achilles tendons.  The 
veteran does not use any inserts or corrective devices for 
his feet. 

The veteran has been rated under Diagnostic Code 5276 for his 
bilateral callosities.  Under Diagnostic Code 5276, a non-
compensable (zero percent) rating is for application when 
there is mild disability relieved by built-up shoe or arch 
support.  A 10 percent rating is for application when there 
is moderate disability evidenced by weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet, 
bilaterally or unilaterally.  A 30 percent rating is for 
application when there is severe bilateral (or 20 percent for 
severe unilateral) disability with objective evidence of 
marked deformity such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  38 C.F.R. § 4.71a. 
Under Diagnostic Code 5276.  

After reviewing and weighing the positive and negative 
evidence of record, the Board finds that the evidence is in 
equipoise.  Thus, the criteria for the assignment of a 10 
percent evaluation for bilateral callosities are met.  The 
April 2007 VA examiner noted that there was mild inward 
bowing of the Achilles tendons.  In addition, the examiner 
noted that the veteran experiences pain on use of his feet 
and cannot stand or sit for long periods of time.  While the 
veteran's disability does not present with all of the 
criteria for a 10 percent rating, his symptoms more nearly 
approximate the criteria for a 10 percent rating.

A rating in excess of 10 percent is not warranted, however.  
The veteran's disability is not productive of severe 
impairment manifested by marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).

Because of the positive and negative evidence of record in 
this case, the Board finds that the benefit-of-the-doubt rule 
is for application.  An increased rating is warranted to 10 
percent rating, and no higher, for bilateral callosities.

III.  Extra-schedular Considerations

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disability and that 
the manifestations of the disabilities are not in excess of 
those contemplated by the assigned ratings.  There is no 
indication in the record that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the currently assigned ratings.  Therefore, 
the Board has concluded that referral of this case of extra- 
schedular consideration is not in order.

IV.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, supra; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post- adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre- adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores v. 
Peake, supra.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2005, notifying the 
veteran of what information must be submitted to substantiate 
his claims for increased ratings.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of May 2005 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  He was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.  

Regarding the deficient Vazquez-Flores notice, the Board 
finds that any notice error did not affect the essential 
fairness of the adjudication.  The veteran, as well as any 
reasonable person, could be expected to understand from the 
May 2005, March 2006, and October 2007 VA notice letters what 
was needed to substantiate his claims.  An October 2007 
Supplemental Statement of the Case was issued to the veteran, 
too.  See also April 2008 VA letter.  Thus, any deficiencies 
under Vazquez-Flores are nonprejudicial.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in March 2006, October 2007, and April 2008 
letters, thereby satisfying the requirements set forth in 
Dingess.  Notwithstanding the belated VCAA notices for the 
increased rating criteria and Dingess, the veteran has not 
been prejudiced.  He has had many opportunities to 
meaningfully participate in the processing of his claims. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA treatment records and private medical 
records.  VA also provided the veteran with a VA examination.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 60 
percent disabling, is denied.

Entitlement to an increased rating to 10 percent and no 
higher for bilateral callosities is granted, subject to the 
regulations pertinent to the disbursement of monetary funds. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


